Title: From James Madison to Mark Langdon Hill, 18 April 1822
From: Madison, James
To: Hill, Mark Langdon


                
                    Montpr. Apl. 18. 1822.
                
                J. Madison, with his respects to Mr. Hill, returns his thanks for the copy of the Report of the Committee on Commerce. The Report contains much important information on an important subject, and inculcates the true principles of reciprocity which ought to regulate the intercourse of Independent Nations. Whilst the U States contend for nothing beyond these, it ought not to be expected that they will be satisfied with any thing short of them.
            